PER CURIAM.
The appellant filed a petition for writ of certiorari in the circuit court seeking review of a zoning decision of the Board of County Commissioners of Metropolitan Dade County. No brief or record was filed. Appellant secured in the circuit court several successive extensions of time to file the brief and record. The last extension expired June 16, 1973. Thereafter, appellant moved for another extension upon the sole ground that counsel was too busy. The County moved to dismiss the petition. The brief and record were filed before a hearing could be had on the motion. Nevertheless, the court denied the last requested extension and dismissed the petition. No abuse of discretion is shown. We affirm. See Monroe-Jackson Hospital, Inc. v. Scarane, Fla.App.1960, 117 So.2d 6.
Affirmed.